           Case: 1:20-cv-06448 Document #: 1 Filed: 10/29/20 Page 1 of 5 PageID #:1


                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

IVANKA, INC.                                                                  )
       Plaintiff                                                              )
       vs.                                                                    )
                                                                              )
The Amazon retailer known as 'Jancoco Max'; The Amazon retailer               )
known as 'Valpeak'; The Ebay retailer known as 'taolko'; The Ebay             )
retailer known as 'e_bagstore'; The Ebay retailer known as 'yazhan70';        )
The Ebay retailer known as 'boypan2011'; The Ebay retailer known as           )
'xiajianguo2011'; The Ebay retailer known as 'pan-980'; The Ebay retailer )
known as 'xiameiqin2011'; The Ebay retailer known as 'wang_oldboy';           )
The AliExpress retailer known as 'CCFUR Store' (store number 4054039); )
The AliExpress retailer known as 'Jancoco Max Official Store' (store number )
508609)                                                                       )
                                                                              )
          Defendants                                                          )
_______________________________________________________________


                                              COMPLAINT


       Plaintiff, Ivanka, Inc (“Ivanka” or “Plaintiff”), by its undersigned counsel, hereby complains of The

Amazon retailer known as 'Jancoco Max'; The Amazon retailerknown as 'Valpeak'; The Ebay retailer

known as 'taolko'; The Ebayretailer known as 'e_bagstore'; The Ebay retailer known as 'yazhan70';The

Ebay retailer known as 'boypan2011'; The Ebay retailer known as 'xiajianguo2011'; The Ebay retailer

known as 'pan-980'; The Ebay retailerknown as 'xiameiqin2011'; The Ebay retailer known as

'wang_oldboy';The AliExpress retailer known as 'CCFUR Store' (store number 4054039);The

AliExpress retailer known as 'Jancoco Max Official Store' (store number 508609), and for its Complaint

hereby alleges as follows:
            Case: 1:20-cv-06448 Document #: 1 Filed: 10/29/20 Page 2 of 5 PageID #:2




                                           NATURE OF THE ACTION

1.        This is an action for copyright infringement brought against Defendants' for unauthorized and

infringing uses of Plaintiff's copyrighted photograph.

2.        Plaintiff seeks damages and other relief related to Defendants' knowing and willful infringement of

Plaintiff's copyrights in the original photographic work identified herein and that are the subject of this

action.

                                                      PARTIES

3.        Plaintiff's is a marketer of online fashionable products, including footwear. As part of the marketing

campaign for Plaintiff's products, Plaintiff has photographs of the products created for distribution on various

online retail platforms such as Ebay or Amazon. One such product is FUR SLIDES, for which Plaintiff

created a photograph thereof as shown in EXHIBIT A. Plaintiff pursued and obtained federal copyright

protection the photograph in EXHIBIT A in 2019.

4.        Plaintiff is the sole rights holder of the photograph work at issue in this action.

5.        Each Defendant to this action conducts significant business in Illinois and in this Judicial District

through the marketing of products within Illinois, whereby the marketed products relied upon Plaintiff's

copyrighted image to attract consumers to the product. Based upon information and belief, Defendants' have

been using Plaintiff's copyrighted image since at least September 2019.




                                         JURISDICTION AND VENUE

6.        This Court has original subject matter jurisdiction over the claims in this action pursuant to the

provisions of the Federal Copyright Act, 17 U.S.C. sec. 101, et seq.

7.        This Court has personal jurisdiction over each Defendant, in that each Defendant conducts significant
           Case: 1:20-cv-06448 Document #: 1 Filed: 10/29/20 Page 3 of 5 PageID #:3


business in Illinois through marketing to Illinois-based residents utilizing the copyrighted image that is

subject of this matter.

8.      Venue is proper in this Court pursuant to 28 U.S.C. section 1391, and this Court may property

exercise personal jurisdiction over Defendants since each of the Defendants directly targets consumers in the

United States, including Illinois, through at least fully interactive commercial Internet stores. Defendants are

reaching out to do business with Illinois residents by operating one or more commercial, interactive Internet

stores by marketing product using the copyrighted image. Each of the Defendants is committing tortious acts

in Illinois, is engaging in interstate commerce, and has wrongfully caused Plaintiff substantial injury in the

State of Illinois.

                                        FACTUAL ALLEGATIONS

9.      Plaintiff employed a freelance photographer who specializes in creating consumer-goods

photographic images.

10.     Plaintiff's photographic images are primarily used to advertise and exhibit product on Internet stores

and platforms.

11.     Plaintiff is the exclusive owner of all copyrights in and to the photographs identified in Exhibit A,

attached hereto.

12.     On information and belief, Defendants have advertised, displayed, sold, and/or distributed hundreds

of products featuring unauthorized copies of Plaintiff's photograph.

13.     The Defendants have offered to sale and sold infringing products through third-party web platforms,

including Ebay and Amazon.com.

14.     By copying, displaying and selling products utilizing Plaintiff's copyrighted image, Defendants have

profited from the unauthorized and illegal use of those photos.

15.     Defendants did not seek permission from Plaintiff to copy, display, distribute, and/or sell products
           Case: 1:20-cv-06448 Document #: 1 Filed: 10/29/20 Page 4 of 5 PageID #:4


featuring Plaintiff's photos.

16.     Plaintiff has not been compensated for any of the sales of products featuring his copyrighted image

by any of the Defendants and has no record of any licenses to any of the Defendants.

17.     Plaintiff has not been given proper credit for products offered for sale and displayed by Defendants.

18.     Because information regarding the full scope of the use of Plaintiff's photograph by the Defendants

remains in Defendants' possession, the full scope of Defendants' infringement has not yet been ascertained.




                                                    COUNT 1

                                   DIRECT COPYRIGHT INFRINGEMENT

19.     Plaintiff repeats and re-alleges each allegation set forth above as if set forth fully herein.

20.     Plaintiff is the registered copyright owner of the creative works identified in Exhibit A.

21.     Plaintiff has registered copyright of the subject photograph with the U.S. Copyright Office.

22.     Defendants copied, displayed, distributed, and/or sold Plaintiff's creative works without license or

permission, in violation of Plaintiff's exclusive right under 17 U.S.C. sect. 106.

23.     Defendants' infringements were willful, intentional, and/or reckless.

24.     By copying, distributing, displaying, publishing, and otherwise exploiting Plaintiff's copyrighted

works, Defendants infringed Plaintiff's copyrights in the works and caused Plaintiff significant injuries,

damages, and losses in amounts to be determined at trial.

        WHEREFORE, Plaintiff respectfully prays for judgment on his behalf and for the following relief:

1.              A trial of all claims and issues so triable;

2.              A preliminary injunction against Defendants from copying, displaying, distributing,

advertising, promoting, and/or exploiting in any manner the copyrighted work identified herein.
        Case: 1:20-cv-06448 Document #: 1 Filed: 10/29/20 Page 5 of 5 PageID #:5


3.           All allowable damages under the Copyright Act, including statutory damages.

4.           Plaintiff's full costs and attorneys' fees incurred in pursuing and litigating this matter;

5.           For such other and further relief as the Court deems just and proper.




                                              Respectfully Submitted:
                                              /RDWy/

                                               Robert M. DEWITTY
                                                      Attorney for Plaintiff
                                              DeWitty and Associates
                                              700 Pennsylvania Avenue, S.E.
                                              2nd Floor
                                              Washington, D.C. 20003
                                              T: 202 380 9609
                                              F: 202 513 8071
                                              E: admin@dewittyip.com
                                                  rmdewitty@dewittyip.com

Dated: October 27, 2020
